Title: To Benjamin Franklin from [Ferdinand Grand], [on or after 11 May 1777]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[On or after May 11, 1777]
Mr. Grand arrive de Paris avec Mr. Boux, pour avoir L’honneur de voir monsieur Franklin cet aprés midy, chez lui ou chez Mr. Grand comme Monsieur franklin aimera le mieux.
Monsieur Deane viendra aussy entre 3 et 4 heures.
Mr. Grand sera bien aise de voir monsr. Carmikael á son retour de Versailles et avant qu’il aille à Paris.
 
Addressed: a monsieur / monsieur Franklin
